         Case 4:20-cv-00763-BRW Document 3 Filed 06/19/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DIVISION OF ARKANSAS
                                 CENTRAL DIVISION

KYLE ARTHUR STEFFENS                                                                  PLAINTIFF

v.                                    4:20-CV-000763-BRW

CALIFORNIA, ET AL.                                                               DEFENDANTS

                                             ORDER

       A district court has the authority to dismiss a case sua sponte for failure to state a claim.1

Because Plaintiff’s Complaint is nonsensical and states no cause of action against Defendants for

which relief may be granted, this case is DISMISSED. Plaintiff’s Motion to Proceed In Forma

Pauperis (Doc. No. 1) is DENIED AS MOOT.

       IT IS SO ORDERED this 19th day of June, 2020.



                                                            Billy Roy Wilson
                                                            UNITED STATES DISTRICT JUDGE




1
 See Smith v. Boyd, 945 F.2d 1041 (8th Cir. 1991).
